              Case 2:17-cv-00538-ROS Document 64 Filed 05/28/19 Page 1 of 3



1    JOSEPH H. HUNT
     Assistant Attorney General
2
     MARCIA BERMAN
3    Assistant Director, Federal Programs Branch
4    KATHRYN L. WYER
     U.S. Department of Justice, Civil Division
5    1100 L Street, N.W., Room 12014
     Washington, DC 20005
6    Telephone: (202) 616-8475
     Facsimile: (202) 616-8470
7    Email: kathryn.wyer@usdoj.gov
8    Attorneys for Defendant
9
                          IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE DISTRICT OF ARIZONA
11
12   PIHMA Health & Education Network LLC,
     et al.,
13                                                           NO. CV-17-00538-PHX-ROS
                           Plaintiffs,
14
              vs.                                              JOINT STATUS REPORT
15
16   Betsy DeVos,
17                         Defendant.
18
19          Pursuant to the Court’s Order of August 31 2018, the parties submit this joint status
20   report. The United States Department of Education (the “Department”) is continuing to
21   consider its proposal, issued in a Notice of Proposed Rulemaking on August 14, 2018, to
22   rescind the existing gainful employment regulation, 34 C.F.R. §§ 668.401 et seq. (“GE
23   Regulation”), that is at issue in Plaintiffs’ claims. See 83 Fed. Reg. 40167. The parties have
24   conferred and are in agreement that the agreed-upon stay therefore should continue in effect
25   at this time. The parties will submit another joint status report on or before August 26,
26   2019, apprising the Court of the status of Defendant’s rulemaking process.
27   Dated: May 28, 2019                 Respectfully submitted,
28
     Case 2:17-cv-00538-ROS Document 64 Filed 05/28/19 Page 2 of 3



                                JOSEPH H. HUNT
1                               Assistant Attorney General
2
                                MARCIA BERMAN
3                               Assistant Director, Federal Programs Branch
4
                                /s/Kathryn L. Wyer
5                               KATHRYN L. WYER
                                Federal Programs Branch, Civil Division
6                               United States Department of Justice
                                1100 L Street, N.W., Room 12014
7                               Washington, DC 20005
                                Telephone: (202) 616-8475
8                               Facsimile: (202) 616-8470
                                Email: kathryn.wyer@usdoj.gov
9                               Attorneys for Defendant
10
11
                                JABURG WILK
12                              Attorney for Plaintiffs
13                              By: __/s/ David N. Farren_(with permission)___
14                              David N. Farren
                                3200 N. Central Avenue, 20th floor
15                              Phoenix AZ 85012
                                (602) 248-1000
16                              Email: dnf@jaburgwilk.com
17                              Ronald L. Holt
                                Brett C. Randol
18                              Megan R. Banks
                                Rouse Frets Gentile & Rhodes, LLC
19                              1100 Walnut Street, Suite 2900
                                Kansas City MO 64106
20                              (816) 292-7600
21                              Email: rholt@rousefrets.com

22
23
24
25
26
27
28
                                  2
              Case 2:17-cv-00538-ROS Document 64 Filed 05/28/19 Page 3 of 3




1                                 CERTIFICATE OF SERVICE
2           I hereby certify that on May 28, 2019, I electronically transmitted the attached
3    document to the Clerk's Office using the CM/ECF System for filing and served a copy of
4    the attached document and Notice of Electronic Filing to the following CM/ECF
5    registrants:
6
            David N. Farren
7           Jaburg & Wilk, PC
            3200 N. Central Ave., Suite 2000
8
            Phoenix, AZ 85012
9           dnf@jaburgwilk.com
10          Ronald L. Holt
11          Megan R. Banks
            Rouse Frets Gentile & Rhodes LLC
12          1100 Walnut, Suite 2900
13          Kansas City, Mo. 64106
            rholt@rousefrets.com
14          mbanks@rousefrets.com
15
                    and
16
17          Brett C. Randol
            5250 W. 116th Place, Suite 400
18          Leawood, KS 66211
19          brandol@rousefrets.com

20          Attorneys for Plaintiffs

21                                             /s/ Kathryn L. Wyer
22                                             Civil Division, Department of Justice

23
24
25
26
27
28
                                                 3
